COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
 IN RE: FREDERICK L. MCGUIRE AND
 MCGUIRE KELLNER L.L.P.                           §              No. 08-09-00171-CV

                    Relators.                     §         AN ORIGINAL PROCEEDING

                                                  §               IN MANDAMUS

                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relators, Frederick L. McGuire and McGuire Kellner L.L.P., ask this Court to issue a writ

of mandamus against the Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso

County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827
S.W.2d 833, 840 (Tex. 1992)(orig. proceeding). Moreover, there must be no other adequate remedy

at law. Id. Based on the record before us, we are unable to conclude that Relators are entitled to

mandamus relief. Accordingly, we deny mandamus relief. See TEX . R. APP . P. 52.8(a). Further, we

lift the stay entered by previous written order of this Court.



                                               GUADALUPE RIVERA, Justice
July 31, 2009

Before Chew, C.J., McClure, and Rivera, JJ.